Citation Nr: 1730197	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-22 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to an initial, compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to August 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision in which the RO, inter alia, granted service connection for left ear hearing loss and assigned a 0 percent (noncompensable) rating, effective October 4, 2010; as well as denied service connection for right ear hearing loss.  In August 2011, the Veteran filed a notice of disagreement (NOD) with the rating assigned for his left ear hearing loss, as well as the denial of service connection for right ear hearing loss.  A statement of the case (SOC) was issued in July 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) in August 2012.

In May 2013, the Veteran testified before a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

Because this appeal involves disagreement with the initial rating assigned following the award of service connection for left ear hearing loss, the Board has characterized the left ear hearing loss matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In January 2015, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development.  After accomplishing further action, the AOJ continued to deny the claims (as reflected in a May 2015 Supplemental SOC (SSOC)).  

In March 2016, the Board dismissed the increased rating claim for PTSD that was previously before the Board and again remanded the remaining claims on appeal to the AOJ for further action, to include additional development.  After accomplishing further action, the AOJ continued to deny these claims (as reflected in a January 2017 SSOC), and returned these matters to the Board. 

The Board notes, since the AOJ last adjudicated the claims in a January 2017 SSOC, additional evidence has been associated with the claims file.  However, this evidence is not pertinent to the claims being decided on appeal.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual claims processing system.  All such records have been reviewed.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2. The Veteran has credibly asserted in-service noise exposure, and currently has a right ear hearing loss disability to an extent recognized as a disability for VA purposes.

3. Right ear hearing loss was not shown in service or for many years thereafter; there is no evidence or allegation of symptoms of diminished right ear hearing loss during and since service, and the only probative medical opinion evidence to address the etiology of right ear hearing loss weighs against a finding that current right ear hearing loss had its origins in service or is otherwise medically-related to service.

4. Since the October 4, 2010 effective date of the award of service connection, audiometric testing has revealed no worse than Level II hearing in the left ear.

5  The applicable schedular criteria are adequate to evaluate the Veteran's service-connected left ear hearing loss at all pertinent points, and no claim of unemployability due to this disability has been raised.

.
CONCLUSIONS OF LAW

1. The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.321, 3.385 (2016).

2. The criteria for an initial, compensable rating for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is filed, the notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

A January 2011 pre-rating letter provided pertinent notice to the Veteran in connection with service connection for hearing loss. That letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letter provided general notice of how VA determines disability ratings and effective dates (in the event service connection was granted), as well as the type of evidence that impacts those determinations. 

After the May 2011 award of service connection for left ear hearing loss, and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A .  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Nonetheless, the July 2012 SOC set forth the applicable criteria for higher ratings for hearing loss, the timing and form of which suffices, in part, for Dingess/Hartman..

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claims, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, VA and private treatment records, Social Security Administration records, and the reports of VA examinations (as requested by the Board in its January 2015 and March 2016 remands).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and  Dyment v. West, 13 Vet. App. 141, 146-47  1999 (holding that substantial compliance, rather than strict compliance, is required). Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  Also of record and considered in connection with the claim is the transcript of the Board hearing, along with various written statements provided by the Veteran.  The Board finds that no further action on either  claim, prior to appellate consideration, is required.

As for the May 2013 Board hearing, the Veteran appeared, along with his authorized representative, and provided testimony on the matters herein decided.  At that time, the undersigned VLJ identified the issues on appeal and information was elicited regarding the nature and severity of, and treatment for, these disabilities.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless, inasmuch as following the hearing, the claims were remanded for development, and additional evidence was subsequently added to the file.  Thus, the hearing was legally sufficient. See 38 C.F.R. § 3.103(c)(2) (2016);  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Also, as indicated above, the Board is satisfied that, with respect to these claims, the actions previously requested on remand have been accomplished, to the extent possible, and that no further action in this regard is required.  See Stegall, supra; D'Aries and Dyment, supra.  The Board further finds that the evidence of record-to include the September 2016 VA audiology report with October 2016 and January 2017 addendums obtained on remand,  along with other evidence-is adequate to resolve the claims.



In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either  claim.  As such, there is no prejudice to the Board proceeding to decision on the remaining claims on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

The Veteran contends that he has right ear hearing loss related to noise exposure while performing his duties during military service in the Republic of Vietnam.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133; 38 C.F.R. §§ 3.307, 3.309.  Sensorineural hearing loss is considered an organic disease of the nervous system, which is identified as a chronic disease subject to presumptive service connection in 38 CFR 3.309 (a).  See VA Adjudication Procedure Manual, M21-1MR III.iv.4.B.12.a. 

With a chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Considering the evidence of record in light of the above-cited legal authority, the Board finds that the claim for service connection for right ear hearing loss must be denied. 

First addressing the in-service injury or disease requirement, although there is no documented evidence of any specific incidence of acoustic trauma, there is no evidence disputing that the Veteran likely had some in-service noise exposure. During his April 2011 VA examination, the examiner noted that the Veteran reported exposure to noise from tactical vehicles, military aircrafts, small weapon fire, rockets and mortars.  During the May 2013 hearing, the Veteran testified that he was assigned to an armament shop while in service, where he worked on machine guns mounted to helicopters and as a guard platoon, both of which were noisy environments.

The Board notes the Veteran competent to assert matters within his personal knowledge, to include the occurrence of injury, such as in-service noise exposure.  See, e.g., Layno v. Brown, 6 Vet. App. 466, 470 (1994);  Grottveit v. Brown, 5 Vet. App. 91 (1991).  The Board further finds that, in this case, there is no reason to question the veracity of the Veteran's assertions in this regard.  Thus, although there is no objective evidence to document a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure, as described, to be credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.

The evidence must also establish current disability.  To have a ratable hearing loss disability for VA compensation purposes, the Veteran must have sufficient hearing loss to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385.  According to this regulation, impaired hearing will be considered a disability for compensation purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies are 26 dB or greater; or when speech recognition scores under the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  In the present case, the audiograms of record, to include the most recent, January 2017 VA audiogram, reflect that the Veteran has right ear hearing loss to an extent recognized as a disability for VA purposes.  As such, , a current disability has been established.  

The question remains, however, as whether there exists a medical nexus between the Veteran's in-service noise exposure, and his current right ear hearing loss.   

The Board notes that prior to October 31, 1967 service department audiometric results were reported in standards set forth by the American Standards Association
(ASA) Since November 1, 1967, those standards have been set by the International
Standards Organization (ISO) American National Standards Institute (ANSI).  In order to facilitate data comparison where applicable, the ASA standards have been converted to ISO ANSI standards In this regard, the ASA pure tone thresholds as noted in the Veteran s service treatment records (STRs) are represented by the digit not contained in parentheses, while the converted ISO-ANSI pure tone threshold are contained in the parentheses.


Service treatment records reflect no complaints of or diagnoses relating to noise exposure or hearing impairment.  May 1967 entrance examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
10 (20)
-
5 (10)

The Veteran was evaluated as clinically normal at that time.

In March 1970, at the time of discharge, audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 
0
5
-
15

The Veteran was afforded multiple VA audiology examinations in April 2011, May 2012 and September 2016.  The April 2011 VA examiner noted the Veteran's in-service noise exposure from tactical vehicles, military aircraft, small weapons fire, rockets, and mortars.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
40
45

Maryland CNC speech recognition score for the right ear was 94 percent.  The VA examiner diagnosed sensorineural hearing loss in the right ear.


Audiometric testing in May 2012 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
35
35

Maryland CNC speech recognition score for the right ear was 94 percent.  The VA examiner diagnosed sensorineural hearing loss in the right ear. 

Audiometric testing in September 2016 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
45
50

Maryland CNC speech recognition score for the right ear was 92 percent.  The VA examiner diagnosed sensorineural hearing loss in the right ear.   Thus, the Board finds that the Veteran has a current disability of right ear hearing loss for VA disability purposes.  

Thus, the remaining question is whether the Veteran's current right ear hearing loss disability is medically-related to his in-service noise exposure.

In this regard, the record contains an April 2011 VA examiner's opinion.  The examiner found that it was less likely than not that the Veteran's right ear hearing loss was related to military service.  In his opinion, the examiner noted that because there was no change in hearing in the right ear comparing induction with separation hearing tests, it was less likely as not that his right ear hearing loss was related to military service. 

In an October 2016 addendum, the September 2016 examiner opined that the Veteran's right ear hearing loss is not at least as likely as not (in other words, less likely than not) related to service.   As rationale, the examiner stated that entrance and discharge exams revealed no threshold shift or hearing loss for the right ear.

Subsequently, the AOJ again contacted the September 2016 examiner for comment on the Veteran's threshold shift right ear at 4000 Hz when comparing the entrance and separation audiometric testing results.  In a January 2017 addendum, the September 2016 examiner reiterated the opinion that the  Veteran's right ear hearing loss is at least as likely as not related to service.  As for the significance of the threshold shift in the right ear at 4000Hz when comparing entrance and separation audiometric testing results, the examiner opined that the Veteran's right ear hearing was still within normal limits.  The examiner explained that "a threshold shift of greater than 10dB (vet's threshold shift is 15dB) is consistent with potential noise exposure and reporting of tinnitus."  The Board notes that in a May 2011 rating decision, the AOJ granted service-connection for tinnitus.

The above-cited evidence clearly reflects that right ear hearing loss was not present during service or for many years thereafter.   Notably, the Veteran also does not claim, and the evidence does not suggest, symptoms of diminished right ear hearing during and since service, which the Veteran is competent to report.  See, e.g., Layno and Grottveit, supra.  Rather, in this case, the record reflects that the first evidence of right ear hearing loss was on August 2011 examination, more than 40 years after service.  This is well outside of the one-year period for establishing presumptive service connection for right ear hearing loss.  See , e.g., 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson  v. Gober, 230 F.3d 1330, 1333(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365(1992).  

Moreover, on the question of whether there exists a medical nexus between current right ear hearing loss and service, the Board points out that the pinion provided by the September 2016 VA examiner, as reflected in that examination report, and in the  October 2016 and January 2017 addendums, were s based on examination of the Veteran, consideration of his documented history and assertions, and supported by stated rationale.  As such,  the Board accords the opinion great probative weight on the question of medical etiology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Notably, there is no contrary medical opinion of record, and neither the Veteran nor his representative has identified any existing contrary, competent opinion-i.e., one that, in fact, establishes a nexus between current right ear hearing loss and service.  Thus, the only competent, probative opinion evidence on the question of medical etiology of current right ear hearing loss weighs against the claim. 

In analyzing this claim, in addition to the medical evidence discussed above, the Board has considered the Veteran's assertions.  However, to whatever extent the Veteran purports to link current right ear hearing loss such assertions do not provide persuasive support for the claim.  The Board emphasizes that the matter of whether the Veteran's current right ear hearing loss disability is medically related to his in-service noise exposure is a complex medical matter, the resolution of which requires education, training and expertise-and, thus, outside the realm of knowledge of a layperson. See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (providing that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer). As  the Veteran simply is not shown to have such education, training and expertise, he is not competent to opine on the complex medical matter upon which this claim turns.,  As the Veteran's assertions in this regard are not persuasive, he can neither establish his claim, nor counter the probative medical opinion evidence of record on the basis of his own lay assertions, alone.

For all the foregoing reasons, the claim for service connection for right ear hearing loss must be denied.  In reaching the conclusion to deny the claim, the Board considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


III.  Increased Rating

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests are to be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85 .

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

If impaired hearing is service connected in one ear only, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. §§ 3.383 (a)(3), 4.85(f). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following a grant of service connection, evaluation of the medical evidence since the effective date of the award and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126. 

Initially, the Board notes that pursuant to the above decision, service-connection for right ear hearing loss is denied.  As such, the Veteran is service-connected for his left ear only.  Thus, in order to determine the percentage evaluation from Table VII, the non-service connected right year will be assigned a Roman Number designation for hearing impairment of I.  See 38 C.F.R. § 3.383(a)(3), 4.85(f).

The Veteran generally contends that the severity of his left ear hearing loss warrants a compensable rating.  However, considering the pertinent evidence in light of the above, the Board finds that the claim for a compensable rating for left ear hearing loss must be denied.

The Veteran was afforded VA audiology examinations in April 2011, May 2012, April 2015, and September 2016.  April 2011 speech audiometry, using Maryland CNC Word List, revealed speech recognition ability of 94 percent in the left ear.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
30
35
45
45
39

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations reveals Level I hearing in the right ear and Level I hearing in the left ear according to Table VIA. Combining Level I hearing for the right ear and Level I hearing for the left ear according to Table VII reveals a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As these results do not reveal an exceptional pattern of hearing loss in either ear, Table VIA is not for application.  See 38 C.F.R. § 4.86.

Post-service VA treatment records dated in August 2011 and May 2012 note that examination revealed grossly normal hearing. 

On May 2012 examination, the Veteran reported increasing television and radio volumes due to hearing loss.  Speech audiometry, using Maryland CNC Word List, revealed speech recognition ability of 96 percent in the left ear.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
20
35
35
35
31

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations reveals Level I hearing in the right ear and Level I hearing in the left ear according to Table VIA.  Combining Level I hearing for the right ear and Level I hearing for the left ear according to Table VII reveals a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As these results do not reveal an exceptional pattern of hearing loss in either ear, Table VIA is not for application.  See 38 C.F.R. § 4.86.

On April 2015 examination, speech audiometry, using Maryland CNC Word List, revealed speech recognition ability of 100 percent in the left ear.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
20
25
35
20
25

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations reveals Level I hearing in the right ear and Level I hearing in the left ear according to Table VIA. Combining Level I hearing for the right ear and Level I hearing for the left ear according to Table VII reveals a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As these results do not reveal an exceptional pattern of hearing loss in either ear, Table VIA is not for application.  See 38 C.F.R. § 4.86.

On September 2016 examination, the Veteran reported that his hearing had worsened since the 2012 examination.  As for functional impact, he reported difficulty hearing speech clearly.  Speech audiometry, using Maryland CNC Word List, revealed speech recognition ability of 90 percent in the left ear.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
30
35
45
45
39

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations reveals Level I hearing in the right ear and Level II hearing in the left ear according to Table VIA. Combining Level I hearing for the right ear and Level II hearing for the left ear according to Table VII reveals a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As these results do not reveal an exceptional pattern of hearing loss in either ear, Table VIA is not for application.  See 38 C.F.R. § 4.86.

Post- service November 2016 VA treatment records document receipt of a new hearing aid.

In view of the above, the Board finds that the Veteran is entitled to a noncompensable (zero) rating throughout the course of the appeal, as is currently assigned.

In evaluating the disability under consideration, the Board has considered the Veteran's assertions as to the severity of his left ear hearing loss.  The Board in no way discounts the Veteran's asserted difficulties or his assertions that his left ear hearing loss should be rated higher.  However, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination based on the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the effective date of the award of service connection has the Veteran's left ear hearing loss been shown to be so exceptional or unusual as to render the schedular criteria for evaluating hearing loss inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); see also Thun, supra.

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, supra.

The Board notes that both the May 2012 and September 2016 VA examiners recorded the Veteran's complaints.  The May 2012 examiner noted the Veteran's report of increasing television and radio volumes.  The September 2016 VA examiner documented  functional complaints of difficulty hearing speech clearly

The symptom associated with the Veteran's service-connected disability is hearing loss.  He has reported difficulty understanding speech and having to increase television and radio volumes.  However, these are symptoms specifically contemplated by the appropriate rating criteria for hearing loss discussed above.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech or hearing other sounds in various contexts).  Hence, the criteria for rating hearing loss under DC 6100 encompasses the functional effects of the Veteran's hearing loss, to include those described by the Veteran.  Therefore, the rating assigned for the service-connected left ear hearing loss during the period under consideration contemplates all of the Veteran's symptoms. as explained above, and there is no alleged or demonstrated any symptomatology that falls outside the scope of the applicable criteria. 

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  Here, however, the Veteran's left ear hearing loss is appropriately rated as a single disability. and he has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.


As a final point, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or allegation that the Veteran's left ear hearing loss has actually or effectively rendered him unemployable at any pertinent point.  Under these circumstances, the Board finds that a claim for a TDIU due to service-connected left ear hearing loss has not been raised as a component of the current claim for higher rating, and need not be addressed herein.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's left ear hearing loss, pursuant to Fenderson, and the claim for a compensable rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical nature of deriving schedular ratings for hearing loss, and the above-noted determinations with respect to extra-schedular consideration, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for right ear hearing loss is denied.

An initial, compensable rating for left ear hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


